525Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Charles Chasney (registration number: 71,434) on 06/02/2022.
In the claims, amend the claims as indicated below:
	1. (Currently amended) A method comprising: [[of]] 
determining an uncertainty estimate                         
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            i
                                            ,
                                            t
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                                            
                            
                                
                                    
                                        
                                            V
                                        
                                        ^
                                    
                                
                                
                                    i
                                    ,
                                    t
                                
                            
                        
                    a dispersion of the estimated velocity                         
                            
                                
                                    
                                        
                                            V
                                        
                                        ^
                                    
                                
                                
                                    i
                                    ,
                                    t
                                
                            
                        
                    determining the uncertainty estimate comprises:
determining a first portion                         
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    V
                                    P
                                
                                
                                    2
                                
                            
                        
                                            
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            i
                                            ,
                                            t
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    , the first portion                         
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    V
                                    P
                                
                                
                                    2
                                
                            
                        
                    a dispersion of a first estimated coefficient                         
                            
                                
                                    
                                        
                                            c
                                        
                                        ~
                                    
                                
                                
                                    t
                                
                            
                        
                                            
                            
                                
                                    
                                        
                                            s
                                        
                                        ~
                                    
                                
                                
                                    t
                                
                            
                        
                    , the first estimated coefficient                         
                            
                                
                                    
                                        
                                            c
                                        
                                        ~
                                    
                                
                                
                                    t
                                
                            
                        
                                            
                            x
                        
                    )]] of the estimated velocity                         
                            
                                
                                    
                                        
                                            V
                                        
                                        ^
                                    
                                
                                
                                    i
                                    ,
                                    t
                                
                            
                        
                                            
                            
                                
                                    
                                        
                                            s
                                        
                                        ~
                                    
                                
                                
                                    t
                                
                            
                        
                                            
                            y
                        
                    )]]of the estimated velocity                         
                            
                                
                                    
                                        
                                            V
                                        
                                        ^
                                    
                                
                                
                                    i
                                    ,
                                    t
                                
                            
                        
                    , the velocity profile equation representing the estimated velocity                         
                            
                                
                                    
                                        
                                            V
                                        
                                        ^
                                    
                                
                                
                                    i
                                    ,
                                    t
                                
                            
                        
                                            
                            
                                
                                    
                                        
                                            c
                                        
                                        ~
                                    
                                
                                
                                    t
                                
                            
                        
                                            
                            
                                
                                    
                                        
                                            s
                                        
                                        ~
                                    
                                
                                
                                    t
                                
                            
                        
                    
determining a second portion                         
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            i
                                            ,
                                            ω
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                     based on a predetermined intermediate                        
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            i
                                            ,
                                            ω
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    only to a dispersion of an angular velocity                         
                            
                                
                                    ω
                                
                                
                                    t
                                
                            
                        
                                            
                            
                                
                                    x
                                
                                
                                    t
                                    ,
                                    i
                                
                            
                        
                                            
                            y
                        
                    )]], and a second coordinate                         
                            
                                
                                    y
                                
                                
                                    t
                                    ,
                                    i
                                
                            
                        
                                            
                            x
                        
                    )]]; and
 determining the uncertainty estimate                         
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            i
                                            ,
                                            t
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    based on the first portion                         
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    V
                                    P
                                
                                
                                    2
                                
                            
                        
                                            
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            i
                                            ,
                                            ω
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    
2. (Cancelled).  
3. (Currently amended) The method according to claim 1, wherein: the uncertainty estimate                         
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            i
                                            ,
                                            t
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                                            
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    V
                                    P
                                
                                
                                    2
                                
                            
                        
                                            
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            i
                                            ,
                                            ω
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                                            
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            i
                                            ,
                                            t
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    ; and                         
                            x
                        
                    )]] and the second spatial dimension [[(                        
                            y
                        
                    )]].
4. (Currently amended) The method according to claim 1, wherein the first portion                         
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    V
                                    P
                                
                                
                                    2
                                
                            
                        
                    based on:
a covariance portion                         
                            
                                
                                    
                                        
                                            σ
                                        
                                        ^
                                    
                                
                                
                                    V
                                    P
                                
                                
                                    2
                                
                            
                        
                                            
                            
                                
                                    
                                        
                                            c
                                        
                                        ~
                                    
                                
                                
                                    t
                                
                            
                        
                                            
                            
                                
                                    
                                        
                                            s
                                        
                                        ~
                                    
                                
                                
                                    t
                                
                            
                        
                    
one or more of a bias portion                         
                            
                                
                                    
                                        
                                            B
                                            i
                                            a
                                            s
                                        
                                        ^
                                    
                                
                                
                                    V
                                    P
                                
                                
                                    2
                                
                            
                        
                                            
                            
                                
                                    
                                        
                                            c
                                        
                                        ~
                                    
                                
                                
                                    t
                                
                            
                        
                                            
                            
                                
                                    
                                        
                                            s
                                        
                                        ~
                                    
                                
                                
                                    t
                                
                            
                        
                    
5. (Currently amended) The method according to claim 4, wherein: 
the bias portion                         
                            
                                
                                    
                                        
                                            B
                                            i
                                            a
                                            s
                                        
                                        ^
                                    
                                
                                
                                    V
                                    P
                                
                                
                                    2
                                
                            
                        
                    based on a plurality of detection points of the object and at least one constant                         
                            
                                
                                    k
                                
                                
                                    o
                                    l
                                    s
                                    _
                                    b
                                    i
                                    a
                                    s
                                    _
                                    s
                                    c
                                    a
                                    l
                                    e
                                
                            
                        
                                            
                            
                                
                                    k
                                
                                
                                    c
                                    _
                                    v
                                    a
                                    r
                                    _
                                    b
                                    i
                                    a
                                    s
                                
                            
                        
                                            
                            
                                
                                    k
                                
                                
                                    s
                                    _
                                    v
                                    a
                                    r
                                    _
                                    b
                                    i
                                    a
                                    s
                                
                            
                        
                    and 
each of the plurality of detection points comprises an estimated velocity                         
                            
                                
                                    
                                        
                                            r
                                        
                                        ˙
                                    
                                
                                
                                    i
                                    ,
                                    c
                                    m
                                    p
                                
                            
                        
                                            
                            
                                
                                    θ
                                
                                
                                    i
                                
                            
                        
                    
6. (Currently amended) The method according to claim 1, wherein: 
the estimated velocity                         
                            
                                
                                    
                                        
                                            V
                                        
                                        ^
                                    
                                
                                
                                    i
                                    ,
                                    t
                                
                            
                        
                                            
                            
                                
                                    x
                                
                                
                                    t
                                    ,
                                    i
                                
                            
                        
                                            
                            
                                
                                    y
                                
                                
                                    t
                                    ,
                                    i
                                
                            
                        
                                            
                            
                                
                                    x
                                
                                
                                    t
                                    ,
                                    i
                                
                            
                        
                                            
                            x
                        
                    )]] and the second coordinate                         
                            
                                
                                    y
                                
                                
                                    t
                                    ,
                                    i
                                
                            
                        
                                            
                            y
                        
                    )]]; and 
the uncertainty estimate is determined in dependence of the position                         
                            
                                
                                    x
                                
                                
                                    t
                                    ,
                                    i
                                
                            
                        
                                            
                            
                                
                                    y
                                
                                
                                    t
                                    ,
                                    i
                                
                            
                        
                    
7. (Cancelled).
8. (Currently amended) The method according to claim [[7]] 1, wherein the intermediate second portion                         
                            
                                
                                    U
                                
                                
                                    
                                        
                                            ω
                                        
                                        
                                            t
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                                            
                            
                                
                                    σ
                                
                                
                                    
                                        
                                            ω
                                        
                                        
                                            t
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    the angular velocity                         
                            
                                
                                    ω
                                
                                
                                    t
                                
                            
                        
                    
9. (Currently amended) The method according to claim 8, wherein the distribution is a uniform distribution with at least one predetermined extremum                         
                            
                                
                                    ω
                                
                                
                                    t
                                    _
                                    m
                                    a
                                    x
                                
                            
                        
                                            
                            
                                
                                    ω
                                
                                
                                    t
                                
                            
                        
                    
10. (Currently amended) The method according to claim [[7]] 1, wherein the intermediate second portion                         
                            
                                
                                    U
                                
                                
                                    
                                        
                                            ω
                                        
                                        
                                            t
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                                            
                            
                                
                                    ω
                                
                                
                                    t
                                    _
                                    m
                                    a
                                    x
                                
                            
                        
                                            
                            
                                
                                    ω
                                
                                
                                    t
                                
                            
                        
                    
11. (Currently amended) The method according to claim 1, wherein the uncertainty estimate                         
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            i
                                            ,
                                            t
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    based on a sum of the first portion                         
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    V
                                    P
                                
                                
                                    2
                                
                            
                        
                                            
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            i
                                            ,
                                            ω
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    
12. (Currently amended) The method according to claim 1, further comprising: 
controlling a vehicle in a vicinity of the object in dependence of the estimated velocity                         
                            
                                
                                    
                                        
                                            V
                                        
                                        ^
                                    
                                
                                
                                    i
                                    ,
                                    t
                                
                            
                        
                                            
                            
                                
                                    
                                        
                                            V
                                        
                                        ^
                                    
                                
                                
                                    i
                                    ,
                                    t
                                
                            
                        
                                            
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            i
                                            ,
                                            t
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    
13. (Cancelled).  
14. (Currently amended) The method according to claim 1 [[13]], further comprising:
tracking the object based on the uncertainty estimate                         
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            i
                                            ,
                                            t
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    
classifying the object based on the uncertainty estimate                         
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            i
                                            ,
                                            t
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    
discriminating the object from other objects based on the uncertainty estimate                         
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            i
                                            ,
                                            t
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    
15–26. (Cancelled).
27. (New) A system comprising:
at least one processor configured to determine an uncertainty estimate of an estimated velocity of an object, the uncertainty estimate representing an uncertainty of a dispersion of the estimated velocity with respect to a true velocity of the object, wherein the processor is configured to determine the uncertainty estimate by:
determining a first portion of the uncertainty estimate , the first portion representing the uncertainty with respect to a dispersion of a first estimated coefficient and a second estimated coefficient of a velocity profile equation of the object, the first estimated coefficient being assigned to a first spatial dimension of the estimated velocity and the second estimated coefficient being assigned to a second spatial dimension of the estimated velocity , the velocity profile equation representing the estimated velocity in dependence of the first estimated coefficient and the second estimated coefficient;
determining a second portion of the uncertainty estimate based on a predetermined intermediate second portion representing the uncertainty with respect only to a dispersion of an angular velocity of the object, a first coordinate of the object in the second spatial dimension, and a second coordinate of the object in the first spatial dimension; and
 determining the uncertainty estimate based on the first portion and the second portion.
28. (New) The system according to claim 27, wherein: 
the processor is configured to determine the uncertainty estimate and one or more of the first portion and the second portion of the uncertainty estimate as a two-dimensional matrix; and  
the two-dimensional matrix represents a dispersion with respect to the first spatial dimension and the second spatial dimension.
29. (New) The system according to claim 27, wherein the processor is configured to determine the first portion based on:
a covariance portion representing a covariance matrix of the first estimated coefficient and the second estimated coefficient; and
one or more of a bias portion representing a bias of the first estimated coefficient and the second estimated coefficient.
30. (New) The system according to claim 29, wherein: 
the processor is configured to determine the bias portion based on a plurality of detection points of the object and at least one constant; and 
each of the plurality of detection points comprises an estimated velocity assigned to a detection position on the object, the detection position on the object being represented at least by an angle.
31. (New) The system according to claim 27, wherein the processor is configured to:
assign the estimated velocity to a position of the object represented by the first coordinate of the object in the first spatial dimension and the second coordinate of the object in the second spatial dimension; and 
determine the uncertainty estimate in dependence of the position of the object.
32. (New) The system according to claim 27, wherein the processor is configured to:
predetermine the intermediate second portion by a variance of a distribution of the angular velocity of the object.
33. (New) The system according to claim 32, wherein the distribution is a uniform distribution with at least one predetermined extremum of the angular velocity of the object.
34. (New) The system according to claim 27, wherein the processor is configured to:
predetermine the intermediate second portion by at least one parameter representing an extremum of the angular velocity of the object.
35. (New) The system according to claim 27, wherein the processor is configured to:
determine the uncertainty estimate based on a sum of the first portion and the second portion.
36. (New) The system according to claim 27, wherein the processor is further configured to:
control a vehicle in a vicinity of the object in dependence of the estimated velocity of the object, wherein the estimated velocity is processed in dependence of the uncertainty estimate.
37. (New) The system according to claim 27, wherein the processor is further configured to:
track the object based on the uncertainty estimate;
classify the object based on the uncertainty estimate; and
discriminate the object from other objects based on the uncertainty estimate. 

Allowable Subject Matter
Claims 1, 3-6, 8-12, 14 and 27-37 are allowed (claims 2, 7, 13, 15-26 are cancelled).
The following is an examiner’s statement of reasons for allowance:
The prior art neither discloses nor suggests the following limitation, in combination with the remaining elements as disclosed in Claim 1:
“determining a second portion                         
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            i
                                            ,
                                            ω
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                     based on a predetermined intermediate                        
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            i
                                            ,
                                            ω
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    only to a dispersion of an angular velocity                         
                            
                                
                                    ω
                                
                                
                                    t
                                
                            
                        
                                            
                            
                                
                                    x
                                
                                
                                    t
                                    ,
                                    i
                                
                            
                        
                                            
                            y
                        
                    )]], and a second coordinate                         
                            
                                
                                    y
                                
                                
                                    t
                                    ,
                                    i
                                
                            
                        
                                            
                            x
                        
                    )]]; and
determining the uncertainty estimate                         
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            i
                                            ,
                                            t
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    based on the first portion                         
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    V
                                    P
                                
                                
                                    2
                                
                            
                        
                                            
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            i
                                            ,
                                            ω
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    

The closest prior art, Moeglein et al (US 2010/0178934 A1) discloses similar feature of velocity estimate (claim 96). However, Moeglein et al do not explicitly teach:

“determining a second portion                         
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            i
                                            ,
                                            ω
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                     based on a predetermined intermediate                        
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            i
                                            ,
                                            ω
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    only to a dispersion of an angular velocity                         
                            
                                
                                    ω
                                
                                
                                    t
                                
                            
                        
                                            
                            
                                
                                    x
                                
                                
                                    t
                                    ,
                                    i
                                
                            
                        
                                            
                            y
                        
                    )]], and a second coordinate                         
                            
                                
                                    y
                                
                                
                                    t
                                    ,
                                    i
                                
                            
                        
                                            
                            x
                        
                    )]]; and
determining the uncertainty estimate                         
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            i
                                            ,
                                            t
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    based on the first portion                         
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    V
                                    P
                                
                                
                                    2
                                
                            
                        
                                            
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            i
                                            ,
                                            ω
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    
Another close prior art, Boardman et al (US 9,212,869 B1), discloses similar feature of uncertainty estimate with respect to range (claim 9). However, Boardman et al do not explicitly teach:
“determining a second portion                         
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            i
                                            ,
                                            ω
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                     based on a predetermined intermediate                        
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            i
                                            ,
                                            ω
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    only to a dispersion of an angular velocity                         
                            
                                
                                    ω
                                
                                
                                    t
                                
                            
                        
                                            
                            
                                
                                    x
                                
                                
                                    t
                                    ,
                                    i
                                
                            
                        
                                            
                            y
                        
                    )]], and a second coordinate                         
                            
                                
                                    y
                                
                                
                                    t
                                    ,
                                    i
                                
                            
                        
                                            
                            x
                        
                    )]]; and
determining the uncertainty estimate                         
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            i
                                            ,
                                            t
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    based on the first portion                         
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    V
                                    P
                                
                                
                                    2
                                
                            
                        
                                            
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            i
                                            ,
                                            ω
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    

Any proper motivation for combining prior art elements has not been found because none of the above references explicitly teach the following limitation:
“determining a second portion                         
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            i
                                            ,
                                            ω
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                     based on a predetermined intermediate                        
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            i
                                            ,
                                            ω
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    respect only to a dispersion of an angular velocity                         
                            
                                
                                    ω
                                
                                
                                    t
                                
                            
                        
                                            
                            
                                
                                    x
                                
                                
                                    t
                                    ,
                                    i
                                
                            
                        
                                            
                            y
                        
                    )]], and a second coordinate                         
                            
                                
                                    y
                                
                                
                                    t
                                    ,
                                    i
                                
                            
                        
                                            
                            x
                        
                    )]]; and
determining the uncertainty estimate                         
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            i
                                            ,
                                            t
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    based on the first portion                         
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    V
                                    P
                                
                                
                                    2
                                
                            
                        
                                            
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            i
                                            ,
                                            ω
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    Prima Facie Case of Obviousness cannot be established.

Claim 27 is allowed for similar reason as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485. The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOC TRAN/
Primary Examiner, Art Unit 2165